Exhibit 10.23

 

LOGO [g12894yahoo_logo.jpg]

October 19, 2014

Lisa Utzschneider

Dear Lisa:

Get ready to yodel.

Congratulations! On behalf of Yahoo! Inc. (“Yahoo” or the “Company”), I am
pleased to offer you the position of SVP, Sales, Americas, reporting to Marissa
Mayer, working in Yahoo’s New York office. For purposes of this letter, your
first day of work at Yahoo will be considered your “Employment Start Date.”

Base Salary. Your starting base salary will be $50,000 per month ($600,000
annually), less applicable taxes, deductions and withholdings, paid semi-monthly
and subject to annual review. Yahoo’s regularly scheduled pay days are currently
on the 10th and 25th of every month.

Sign-On Bonus. Upon acceptance of this offer, you will receive a sign-on bonus
in the amount of $1,000,000, which will be paid to you on or before the third
semi-monthly paycheck you receive from Yahoo. The sign-on bonus payment will be
subject to applicable taxes, deductions and withholdings. Because your sign-on
bonus is not fully earned until you have completed one year of service with
Yahoo, if you voluntarily resign from your employment with Yahoo or your
employment with Yahoo is terminated for Cause1 during the first 12 months
following your Employment Start Date, a pro-rated, unearned portion of the
sign-on bonus amounts received will become due and payable by you to Yahoo
within 15 days of your last day of employment.2 In regard to the sign-on bonus
only, voluntary resignation shall not include circumstances which cause you to
resign for “Good Reason” – defined as a material change to your job title or
reduction of your duties or base salary.3

 

1  For purposes of this letter, “Cause” means termination of your employment
with the Company based upon the Company’s good faith belief of the occurrence of
one or more of the following which, with respect to clauses (1), (2) and
(3) below, if curable, you have not cured within 14 days after you receive
written notice from the Company specifying with reasonable particularity such
occurrence: (1) your refusal, material neglect or material failure to perform
your job duties and responsibilities (other than by reason of your serious
physical or mental illness, injury or medical condition), (2) your failure or
refusal to comply in any material respect with material Company policies or
lawful directives, (3) your material breach of any contract or agreement between
you and the Company (including but not limited to this letter agreement and any
Employee Confidentiality and Assignment of Inventions Agreement or similar
agreement between you and the Company), or your material breach of any statutory
duty, fiduciary duty or any other obligation that you owe to the Company,
(4) your commission of an act of fraud, theft, embezzlement or other unlawful
act against the Company or involving its property or assets or your engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company, or (5) your indictment or conviction or nolo contendre
or guilty plea with respect to any felony or crime of moral turpitude. Following
notice and cure as provided in the preceding sentence, upon any additional
one-time occurrence of one or more of the events enumerated in that sentence,
the Company may terminate your employment for Cause without notice and
opportunity to cure. However, should the Company choose to offer you another
opportunity to cure, it shall not be deemed a waiver of its rights under this
provision. You and Yahoo agree that “Cause” shall not include circumstances
where you are unable to perform some or all of your job duties as a result of
legal action by a prior employer.

2  In the event of your termination for Cause or voluntary resignation within
the first year following your Employment Start Date, you shall be obligated to
repay Yahoo an amount equal to: (i) $83,333 multiplied by (ii) 12 minus the
number of months of Yahoo employment you have completed beginning with the
Employment Start Date.

3  “Good Reason” shall be deemed to exist only if (i) Yahoo shall fail to
correct within 30 days after receipt of written notice from you specifying in
reasonable detail the reason(s) you believe Good Reason exists (provided such
notice is delivered by you no later than 30 days after the initial existence of
the reason(s)) and (ii) you resign your employment within 75 days after the
initial existence of the reason(s).

 

Page 1 of 5



--------------------------------------------------------------------------------

LOGO [g12894yahoo_logo.jpg]

 

Restricted Stock Units. Management will recommend that the Compensation and
Leadership Development Committee of the Board of Directors (“Compensation
Committee”) approve a Restricted Stock Unit grant (“RSUs”) with a total target
valuation of $16,000,000. The number of RSUs granted shall be calculated by
dividing the target valuation amount by the closing share price of the Company’s
common stock on the date the Compensation Committee approves your grant (or, if
the NASDAQ is not open on such date, the immediately preceding trading day). 50%
of the RSUs will be subject to a four-year time-based vesting schedule (1/4 on
the 12 month anniversary of your Employment Start Date, and 1/48 monthly
thereafter), and 50% of the RSUs will vest based on time (four year schedule)
and satisfaction of performance criteria established and/or approved by the
Compensation Committee. Except as otherwise provided in this paragraph and as
specifically approved by the Compensation Committee, the RSUs will be granted
according to the Company’s regular grant schedule and will be subject to the
terms and conditions of the Yahoo! Inc. Stock Plan, and the applicable RSU award
agreement (which will include the RSU vesting schedule) and vesting of the RSUs
is contingent on your continued employment with Yahoo through each vesting
date. Following the vesting of the RSUs, you will receive one share of Yahoo!
Inc. common stock for each vested RSU (subject to tax withholding).

Bonus Incentive Plan. If your Employment Start Date is on or before October 1,
2015, you will be eligible to participate in the 2015 bonus incentive plan, with
a target incentive of 90% of your annual base salary, pro-rated based on the
period of time you are employed at Yahoo in a bonus eligible position during the
relevant fiscal year, less applicable taxes, deductions and withholdings. Target
incentives do not constitute a promise of payment. Your actual bonus payout will
depend on Yahoo’s financial performance and management’s assessment of group and
individual factors, and it is subject to, and governed by, the terms and
requirements of the bonus plan document. Eligibility for participation in the
bonus plan is subject to annual review.

Benefits. A significant part of your total compensation at Yahoo is derived from
the benefits that Yahoo provides. Yahoo provides a very competitive benefits
package for its eligible full- and part-time employees. Eligible Yahoos may
participate in Yahoo’s health insurance benefits (medical, dental and vision),
life insurance, short term and long term disability, the Employee Stock Purchase
Plan, 401(k) Plan, and Yahoo’s Flexible Spending Plan (Healthcare Reimbursement
Account and/or Dependent Care Reimbursement Account). Yahoos working less than
40 hours per week may not be eligible for all benefit programs or certain
benefits may be provided on a pro-rated basis. Please refer to benefit plan
documents for eligibility. Of course, Yahoo may change its benefits at any
time. Prior to New Hire Orientation, you will be provided a website address and
logon instructions to access detailed information about Yahoo benefits programs,
including the plan documents.

Paid Time Off. You will be eligible to accrue up to 20 days of vacation in your
first year of employment (up to a maximum as specified in our
Vacation policy). Vacation is accrued based on hours worked, therefore Yahoos
who work less than 40 hours per week accrue vacation on a pro-rata basis. In
addition, Yahoo currently provides eligible employees with a generous schedule
of paid holidays each year.

Severance. As a senior leader of Yahoo, upon acceptance of this offer you will
be eligible for standard severance benefits then in effect for executives at
your level.

 

Page 2 of 5



--------------------------------------------------------------------------------

LOGO [g12894yahoo_logo.jpg]

 

Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
Yahoo, it is likely that you will become knowledgeable about confidential and/or
proprietary information related to the operations, products and services of
Yahoo and its clients. Therefore, Yahoo requires that you read, complete, and
sign the enclosed Employee Confidentiality and Assignment of Inventions
Agreement (“Proprietary Agreement”) and return it to Yahoo prior to your
Employment Start Date.4 Similarly, you may have confidential or proprietary
information from prior employers that should not be used or disclosed to anyone
at Yahoo. Yahoo requires that you comply with any existing and/or continuing
reasonable, legal and enforceable contractual obligations that you may have with
your former employers. For clarification purposes, you are strictly prohibited
from engaging in any business activities (“Competitive Activities”) that would
violate reasonable, legal and enforceable covenants contained in the
Confidentiality, Noncompetition and Invention Assignment Agreement that you
signed with Amazon.com, Inc. (“Amazon”), a copy of which you provided to us. To
further protect any legitimate business interest of your former employer, you
and Yahoo agree that for six months after ceasing substantive work on behalf of
Amazon, you will not be involved, directly or indirectly, in soliciting business
from Amazon customers or advertisers with which, to the best of your memory, you
had direct material contact with or reviewed confidential Amazon information in
the prior twelve months. You and Yahoo further agree that for the same period,
you will not be involved, directly or indirectly, on management of sales or
advertising outside of the United States, Canada and Latin America. You and
Yahoo further agree that for twelve months after ceasing substantive work on
behalf of Amazon, you will not be involved, directly or indirectly, in
soliciting for employment any then current employees of Amazon. Finally, should
you come to believe that any of your job responsibilities or assigned duties for
Yahoo could potentially be in conflict with your ongoing obligations to Amazon
or new obligations to Yahoo, it is your obligation to immediately bring such
potential conflict to the attention of the Yahoo legal department for guidance
prior to engaging in any Competitive Activities.

Obligations. During your employment, you shall devote your full business efforts
and time to Yahoo. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or from
serving on the boards of directors of one or two companies that are not
competitors to Yahoo, as long the activities do not materially interfere or
conflict with your responsibilities to or your ability to perform your duties of
employment at Yahoo. Any outside activities must be in compliance with and
approved if required by Yahoo’s Code of Ethics.

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that, during your employment with Yahoo you will not engage
in, or have any direct or indirect interest in any person, firm, corporation or
business (whether as an employee, officer, director, agent, security holder,
creditor, consultant, partner or otherwise) that is competitive with the
business of Yahoo, including, without limitation, any then-current activities
relating to providing Internet navigational products or services and any
then-current activities providing search, e-mail, chat, e-commerce, instant
messaging, media/content (e.g., news, music, video), ISP (e.g., connectivity,
bandwidth or storage) or other Internet-based delivery or functionality.
Notwithstanding the preceding sentence, you may own not more than 1% of the
securities of any company whose securities are publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Yahoo, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Yahoo’s Chief Executive Officer and you.

 

4  To the extent that there are any conflicts between the terms of the
Proprietary Agreement and the terms of this letter regarding the same subject
matter, the terms of this letter control.

 

Page 3 of 5



--------------------------------------------------------------------------------

LOGO [g12894yahoo_logo.jpg]

 

Yahoo Policies and Code of Ethics. Yahoo is committed to creating a positive
work environment and conducting business ethically. As an employee of Yahoo, you
will be expected to abide by the Company’s policies and procedures including
(without limitation) Yahoo’s human resources policies and Yahoo’s Code of
Ethics. On your Employment Start Date, Yahoo will require you to review and sign
the Company’s standard Yahoo Policies and Code of Ethics Acknowledgment forms.
In addition, as a Yahoo executive, it is important that you set a leadership
example and fully support the company’s goals. You agree that during your
employment and for five years afterwards, you will not knowingly disparage the
Company or its officers, directors, employees or agents in any manner likely to
be harmful to it or them or its or their business, business reputation or
personal reputation.

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Yahoo with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Yahoo concerning those subject matters.

Work Authorization/Visa. If you are in need of a work authorization, please let
Yahoo know at the time that you accept this offer. Please note that the number
of employment visas available each year is limited by the United States
government. In the event that your request for or extension of an employment
visa is denied or an employment visa cannot be obtained within a reasonable
amount of time (as determined by Yahoo, in its sole discretion), Yahoo reserves
the right to withdraw or suspend this offer and/or your employment may be
terminated (or if your employment has not begun, you may not become employed by
Yahoo). In the event that Yahoo has agreed to sponsor you for an employment
visa, Yahoo will cover all reasonable expenses associated with the visa
application process.

Eligibility to Work in the United States. In order for Yahoo to comply with
United States law, on your Employment Start Date you are required to provide
Yahoo with appropriate documentation to verify your authorization to work in the
United States. Yahoo may not employ anyone who cannot provide documentation
showing that they are legally authorized to work in the United States.

Foreign National Export License. Before releasing certain export-controlled
technology and software to you during your employment at Yahoo, Yahoo may be
required to obtain an export license in accordance with United States law. Yahoo
will inform you if an export license is needed. If an export license is
required, then this offer of employment and/or your continued employment (if
applicable) with Yahoo is contingent upon receipt of the export license or
authorization, and Yahoo will have no obligation to employ you or provide you
with any compensation or benefits until the export license or authorization is
secured.

Background Check. Please understand that this offer is contingent upon the
successful completion of your background check and verification of your
degree(s).

Accepting this Offer. We’re really excited to have you on our team and can’t
wait to receive your acceptance by 5:00 p.m. (PST) on October 26, 2014. This
offer is contingent on you starting employment at Yahoo on or before
November 15, 2014 or a date mutually agreed upon between you and Yahoo.

 

Page 4 of 5



--------------------------------------------------------------------------------

LOGO [g12894yahoo_logo.jpg]

 

To accept this offer, please sign this letter in the space provided below and
scan and email the following signed documents to Ron Johnstone:

 

  •   Offer Letter

 

  •   Employee Confidentiality and Assignment of Inventions Agreement
(Proprietary Agreement)

We can’t wait to start working with you and hope that you’ll find working at
Yahoo one of the most rewarding experiences of your life, both professionally
and personally.

Start practicing your yodel!

/s/ Marissa A. Mayer

Marissa A. Mayer

Chief Executive Officer

I accept this offer of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

/s/ Lisa Utzschneider

Signature

Lisa Utzschneider

Full Name

October 20th, 2014

Date

November 17th, 2014

Planned Employment Start Date (Contingent upon completion of a satisfactory
background check.)

cc: HR file

 

Page 5 of 5